Case: 20-60891       Document: 00516394947           Page: 1      Date Filed: 07/14/2022




              United States Court of Appeals
                   for the Fifth Circuit                              United States Court of Appeals
                                                                               Fifth Circuit

                                                                             FILED
                                                                         July 14, 2022
                                    No. 20-60891                        Lyle W. Cayce
                                  Summary Calendar                           Clerk


   Bithiah Abigail Lopez-Cristales,

                                                                               Petitioner,

                                          versus

   Merrick Garland, U.S. Attorney General,

                                                                            Respondent.


                          Petition for Review of an Order of
                          the Board of Immigration Appeals
                                  No. A 206 736 739


   Before Smith, Dennis, and Southwick, Circuit Judges.
   Per Curiam:*

          Bithiah Lopez-Cristales, a native and citizen of El Salvador, petitioned
   for review of a decision of the Board of Immigration Appeals (“BIA”) dis-
   missing her appeal of an order of the immigration judge (I.J.) denying her
   application for asylum, withholding of removal, and protection under the


          *
             Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited circum-
   stances set forth in 5th Circuit Rule 47.5.4.
Case: 20-60891      Document: 00516394947          Page: 2     Date Filed: 07/14/2022




   Convention Against Torture (“CAT”). Because the BIA has since granted
   a motion to reopen and has remanded to the I.J. for further proceedings, the
   parties have filed a joint motion to dismiss the instant petition for review for
   want of jurisdiction.
          We generally have jurisdiction to review a “final order of removal.”
   8 U.S.C. § 1252(a)(1). An order of removal is final when the BIA affirms an
   I.J.’s decision or when the time for appealing an I.J.’s decision has expired.
   Id. § 1101(a)(47)(B). Because we may review a final order of removal only if
   “the applicant has exhausted all administrative remedies of right,” failure to
   exhaust results in a jurisdictional bar to review. Roy v. Ashcroft, 389 F.3d 132,
   137 (5th Cir. 2004); § 1252(d)(1).
          The BIA has ordered that the proceedings be reopened and has
   remanded to the I.J. “for the entry of a new decision” related to Lopez-
   Cristales’s request for relief based on her membership in a particular social
   group. The BIA must address any claims arising from these proceedings
   before Lopez-Cristales can assert them before this court. See Roy, 389 F.3d
   at 137. Because Lopez-Cristales is currently pursuing administrative reme-
   dies below, she is no longer subject to a final order of removal that we have
   jurisdiction to review. See id.
          Accordingly, the motion to dismiss is GRANTED, and the petition
   for review is DISMISSED for want of jurisdiction. The motion to stay is
   DENIED as unnecessary.